Exhibit 10.8

AMENDED AND RESTATED TERM NOTE

TERM NOTE

 

$30,000,000    March 8, 2018

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to Globus
Medical, Inc. (hereinafter, with any subsequent holders, the “Lender”), 2560
General Armistead Avenue, Audubon, PA 19403, the principal sum of THIRTY MILLION
DOLLARS ($30,000,000), or, if less, the aggregate unpaid principal balance of
the Term Loan made by the Lender to or for the account of any Borrower pursuant
to the Credit, Security and Guaranty Agreement dated as of September 1, 2016 (as
amended by the First Amendment to Credit, Security and Guaranty Agreement, dated
as of March 30, 2017, the Second Amendment to Credit, Security and Guaranty
Agreement, dated as of the date hereof, and as may be further amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”) by and among the Borrowers, the other Credit Parties from time to
time party thereto, and the Lender, with interest at the rate and payable in the
manner stated therein.

This is a promissory note (“Term Note”) to which reference is made in
Section 2.3 of the Credit Agreement and is subject to all terms and provisions
thereof. This Term Note amends and restates in its entirety that promissory note
of Alphatec Holdings, Inc. and Alphatec Spine, Inc. in favor of Lender dated as
of September 1, 2016. The principal of, and interest on, this Term Note shall be
payable at the times, in the manner, and in the amounts as provided in the
Credit Agreement and shall be subject to prepayment and acceleration as provided
therein. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The Lender’s books and records concerning the Term Loan, the accrual of interest
thereon, and the repayment of such Term Loan, shall be prima facie evidence of
the indebtedness to the Lender hereunder.

No delay or omission by the Lender in exercising or enforcing any of the
Lender’s powers, rights, privileges, remedies, or discretions hereunder shall
operate as a waiver thereof on that occasion nor on any other occasion. No
waiver of any Event of Default shall operate as a waiver of any other Event of
Default.

This Term Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Lender and its
successors, endorsees, and assigns.

THIS NOTE AND ALL MATTERS RELATING HERETO OR ARISING HEREFROM (WHETHER SOUNDING
IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF NEW YORK COUNTY, STATE OF NEW YORK AND IRREVOCABLY
AGREES THAT, SUBJECT TO LENDER’S

 

1



--------------------------------------------------------------------------------

ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH BORROWER EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH
BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
SUCH BORROWER AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND SERVICE SO
MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

EACH BORROWER, AND LENDER BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY. EACH BORROWER AND LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ISSUING AND ACCEPTING THIS NOTE, AND THAT EACH WILL CONTINUE TO RELY
ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH BORROWER AND LENDER
WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY
WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Term Note to be duly executed
as of the date set forth above.

 

ALPHATEC HOLDINGS, INC.

By:

 

/s/ Jeffrey Black

 

Name:

 

Jeffrey Black

 

Title:

 

Chief Financial Officer

 

ALPHATEC SPINE, INC.

By:

 

/s/ Jeffrey Black

 

Name:

 

Jeffrey Black

 

Title:

 

Chief Financial Officer

 

SAFEOP SURGICAL, INC.

By:

 

/s/ Jeffrey Black

 

Name:

 

Jeffrey Black

 

Title:

 

Chief Financial Officer

[Signature Page to Term Note]